FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LORI BELTRAN; ROBERT BELTRAN;           
COBY BELTRAN, by and through his
Guardian Ad Litem Lori Beltran,
               Plaintiffs-Appellants,
                 v.
SANTA CLARA COUNTY; MELISSA                   No. 05-16976
SUAREZ, individually and as an
employee of the County of Santa                D.C. No.
                                            CV-03-03767-RMW
Clara; JENNIFER HUBBS,
                                                 ORDER
individually and as an employee
of the County of Santa Clara;
EMILY TJHIN, individually and as
an employee of the County of
Santa Clara,
              Defendants-Appellees.
                                        
                   Filed October 17, 2007

          Before: Mary M. Schroeder, Chief Judge.


                           ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court, it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel opinion shall not be cited as precedent by or to
this court or any district court of the Ninth Circuit, except to
the extent adopted by the en banc court.



                             14131
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.